            Case 1:20-cv-06770-GHW Document 5 Filed 08/24/20 Page 1 of 2

                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 8/24/2020
----------------------------------------------------------------- X
                                                                  :
                                                                  :
JOHN DOE,                                                         :
                                                                  :     1:20-cv-06770-GHW
                                                  Plaintiff,      :
                                                                  :            ORDER
                              -v -                                :
                                                                  :
COLUMBIA UNIVERSITY,                                              :
                                                                  :
                                               Defendant.         :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On August 24, 2020, Plaintiff filed the complaint in this case as “John Doe.” Dkt No. 1.

But “[p]ursuant to Federal Rule of Civil Procedure 10(a), ‘[t]he title of [a] complaint must name all

the parties.’” Sealed Plaintiff v. Sealed Defendant #1, 537 F.3d 185, 188 (2d Cir. 2008) (quoting Fed R.

Civ. P. 10(a)). This rule “serves the vital purpose of facilitating public scrutiny of judicial

proceedings and therefore cannot be set aside lightly.’” Id. “When evaluating a request by a party to

proceed anonymously or by pseudonym courts consider numerous factors, including whether

identification would put the affected party at risk of suffering physical or mental injury.” Next Phase

Distribution, Inc. v. Does 1-138, No. 11-cv-9706 (KBF), 2012 WL 691830, at *1 (S.D.N.Y. Mar. 1,

2012) (quotation omitted). The Second Circuit has adopted a non-exhaustive, multi-factor test to

decide whether a party may proceed pseudonymously. Those factors include:

         (1) “whether the litigation involves matters that are highly sensitive and of a personal
         nature;” (2) “whether the defendant is prejudiced by allowing the plaintiff to press his claims
         anonymously, whether the nature of that prejudice (if any) differs at any particular stage of
         the litigation, and whether any prejudice can be mitigated by the district court;” (3) “whether
         the plaintiff’s identity has thus far been kept confidential;” and (4) “whether the public’s
         interest in the litigation is furthered by requiring the plaintiff to disclose his identity.”
Id. at *1 (quoting Sealed Plaintiff, 537 F.3d at 189-90).
          Case 1:20-cv-06770-GHW Document 5 Filed 08/24/20 Page 2 of 2



        The Court does not have adequate information at this stage to determine if Plaintiff should

be permitted to proceed pseudonymously in this case. So Plaintiff is ORDERED to show cause no

later than September 1, 2020 why he should be allowed to proceed pseudonymously. If Defendants

oppose Plaintiff’s attempt to proceed pseudonymously, their opposition is due one week after

service of Plaintiff’s response to this order. Plaintiff’s reply, if any, is due three days following

service of Defendants’ opposition.

        Counsel for Plaintiff is directed to serve a copy of this order on Defendants and to retain

proof of service.

        SO ORDERED.

Dated: August 24, 2020
New York, New York                                        __________________________________
                                                                  GREGORY H. WOODS
                                                                 United States District Judge




                                                     2
